Citation Nr: 1757096	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-09 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for status-post arthroplasty of the left shoulder.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a March 2014 rating decision, the RO awarded a temporary total rating for the left shoulder disability from May 25, 2011, and a 50 percent rating from September 1, 2011.  As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In May 2017, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).


FINDINGS OF FACT

1.  On May 25, 2011, the Veteran underwent a left shoulder hemiarthroplasty, involving a prosthetic replacement to the shoulder joint.
2.  The Veteran's status-post arthroplasty of the left shoulder is not manifested by a loss of head of the humerus.

3.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a total disability rating for one year following the Veteran's May 25, 2011 left shoulder hemiarthroplasty have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2017).

2.  The criteria for a disability rating in excess of 50 percent for status-post arthroplasty of the left shoulder are not met.  §§ 1155, 5103, 5103A, 5107 (West 2012);  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5051 (2017).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Higher Rating for Left Shoulder

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's electronic files. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a January 1998 rating decision, the RO granted service connection for the left shoulder disability and assigned a 10 percent rating.  In a December 2001 rating decision, the rating was increased to 20 percent.

In a July 2009 rating decision, the 20 percent rating was continued.  The Veteran filed a timely notice of disagreement, and a statement of the case (SOC) was issued in February 2010, but the appeal was not perfected.  In March 2010 correspondence, the Veteran stated he was satisfied with his rating, which the RO interpreted as a withdrawal of the pending appeal.  The Veteran, in January 2011 correspondence, disputed the withdrawal.  Regardless, as a timely substantive appeal or VA Form 9 was not received in response to the February 2010 SOC or underlying July 2009 rating decision, the appeal was not perfected. 

In the February 2010 rating decision on appeal, the RO awarded a temporary 100 percent rating, effective September 2, 2009, following left shoulder replacement surgery.  A 20 percent rating was assigned from November 1, 2010.

In a March 2014 rating decision, the Veteran's rating was increased to 50 percent, effective November 1, 2010.  A second temporary total rating was assigned from May 25, 2011, following another left shoulder surgery.  The 50 percent rating was resumed from September 1, 2011.  

In a May 2015 rating decision the 50 percent rating was continued.

The Veteran's left shoulder disability has been rated under Diagnostic Code 5051, pertaining to shoulder replacements.  Under this code, a 100 percent evaluation is assigned for prosthetic replacement of the shoulder joint for one year following implantation of prosthesis.  

Thereafter, a 50 percent rating is assigned for chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  A minimum, 20 percent rating is assigned for intermediate degrees of residual weakness, pain or limitation of motion, which is to be rated by analogy to diagnostic codes 5200 and 5203.  As the record shows that the Veteran is right-handed, the rating criteria pertaining to the "minor" joint apply.  38 C.F.R. § 4.69.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I.

The Veteran's claim was filed in December 2009.  Throughout the appeal period he has been in receipt of a 50 percent rating, separated by periods of temporary total ratings due to left shoulder surgeries.

On VA examination in June 2009, The Veteran reported constant, 9/10 pain, which was burning and sharp.  It was elicited by physical activity and stress, and relieved by pain medication.  He also reported weakness, stiffness, and locking.  There was no swelling, heat, redness, giving way, a lack of endurance, fatigability, or dislocation.  On examination, flexion was to 90 degrees with pain at 90 degrees, abduction was to 65 degrees with pain at 65 degrees, external rotation was to 90 degrees with pain at 90 degrees, and internal rotation was to 60 degrees with pain at 60 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, a lack of endurance, or incoordination after repetitive use.

On September 2, 2009, the Veteran underwent a total left shoulder arthroplasty.  He was assigned a temporary, 100 percent rating on September 2, 2009.  The temporary total rating was in place for over one year.  A 50 percent rating was resumed on November 1, 2010. 

On VA examination in January 2011, the Veteran reported weakness, stiffness, tenderness, and pain.  He reported constant flare-ups each day, lasting all day.  His pain level was 5/10.  He also reported numbness in his left hand and fingers.  On examination, there was no ankylosis.  There was no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Flexion and abduction were to 85 degrees with pain at 85 degrees.  External rotation was to 70 degrees with pain at 70 degrees, and internal rotation was to 80 degrees with pain at 80 degrees.  Joint functioning was not additionally limited by pain, fatigue, weakness, a lack of endurance, or incoordination on repetitive use.  There was an asymptomatic, linear, left shoulder scar, measuring 21 centimeters by 1 centimeter.  X-rays showed post-operative changes, and mild degenerative changes.

On May 25, 2011, the Veteran underwent a left shoulder hemiarthroplasty with revision of the modular head component of the left shoulder.  He was assigned a temporary total rating for a period of just over 3 months, from May 25, 2011 to August 31, 2011.  Records showed the procedure was uncomplicated.  In June 2011, he was noted to be progressing well and was in physical therapy.  In August 2011, he was doing fairly well with his pain, but wanted to achieve a greater range of motion.  In October 2011, he had returned to work with a restriction of no overhead activities and limited weightbearing.  His surgical incision was well-healed.  He had flexion to 90 degrees, abduction to 60 degrees, external rotation to 50 degrees, and internal rotation to 10 degrees.  Strength was 5/5 in the bicep and tricep, and 4/5 in the deltoid.  X-rays showed no postoperative abnormalities.

In December 2012, an x-ray report (located in Virtual VA) showed a well-fixed hemiarthroplasty with some wear of the glenoid, but otherwise well-positioned and without evidence of loosening or failure.

On VA examination in November 2014, the Veteran reported ongoing pain and decreased strength.  On examination, flexion was to 80 degrees with painful motion beginning at 80 degrees and abduction was to 60 degrees with painful motion beginning at 60 degrees.  There was no additional limitation of motion on repetitive use.  Functional impairment consisted of less movement than normal and pain on movement.  Muscle strength was 5/5 in abduction and flexion.  There was no ankylosis.  There was no subluxation of the glenohumeral joint, no acromioclavicular joint condition, and no impairment of the clavicle or scapula.  The left shoulder scar was not painful, unstable, or of a total area greater than 39 square centimeters.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.

In December 2014 and May 2015, x-rays (located in Virtual VA) showed a stable left shoulder post-hemiarthroplasty.

In February 2016, an x-ray report (located in Virtual VA) showed a hemiarthroplasty with possible shelf at the distal aspect of the humeral stem.  There was no apparent humeral stem migration.  There was no evidence of fractures.  The ball was superiorly migrated within the glenoid.

At the May 2017 hearing, the Veteran testified to ongoing shoulder pain.  He and his representative argued that his temporary total rating in 2011 should have extended longer than the 3 months assigned.  He testified to symptoms of decreased strength, pain during the day and night, a decreased range of motion, and numbness.  He reported that he had a possible upcoming third surgery for his left shoulder.  The record was held open for 60 days so that additional evidence could be submitted, but none was received.  The file contains no indication that a third surgery took place.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a 100 percent rating is warranted from May 25, 2011 to May 25, 2012 under 38 C.F.R. § 4.71a, DC 5051.

The left hemiarthroplasty, performed in May 2011, involved the partial replacement of the shoulder joint, specifically, replacement of the humeral head, but not the glenoid (socket).  Post-operative records do not indicate the applicability of an extension of the temporary total rating under 38 C.F.R. § 4.30.  

In July 2015, the Secretary published a final rule in the Federal Register that interpreted/clarified VA's interpretation of Diagnostic Codes 5051 through 5056 as applying only for total joint replacements, rather than partial joint replacements.  See 80 Federal Register 42040  (July 16, 2015).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C. § 5110 (g) (West 2012); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

The effective date of the amendment is July 16, 2015 and there is no supplemental guidance in the Federal Register regarding the applicability of the date of the amendment.  However in a recent case, the United States Court of Appeals for the Federal Circuit found that prior to the July 2015 amendment, DC 5055 did not unambiguously exclude consideration of partial knee replacements, and therefore, DC 5055 must be considered when assigning a rating for a veteran who had undergone a partial knee replacement.  Hudgens v. McDonald, 823 F.3d 630 (2016).  
The Court stated, "we find that [the Veteran's] interpretation of DC 5055 is permitted by the text of the regulation. DC 5055 is under the heading 'Prosthetic Implants' and merely lists a schedule of ratings for the condition 'Knee replacement (prosthesis),' without elaboration or limitation of the condition."  Id. at 639.  Although the Federal Circuit did not address the issue of total joint replacements for the shoulder, Diagnostic Codes 5051 and 5055 are virtually identical.  As a less favorable final rule was passed while the appeal was pending, in light of the Hudgens rationale and its similarities to this case, and resolving any doubt in the Veteran's favor, the Board thus finds that a total disability evaluation may assigned for one year following the May 2011 left hemiarthroplasty.

The preponderance of the evidence is against a rating in excess of 50 percent surrounding the Veteran's periods of temporary total ratings.  Following the one year period after prosthesis implantation, 50 percent is the maximum rating assignable for the minor joint under DC 5051.  The only diagnostic code providing a rating higher than 50 percent for the minor joint is DC 5202, which allows a 70 percent rating when there is loss of head of the humerus (flail shoulder).  Here, x-rays taken on multiple occasions do not indicate this, rather, they show that the humerus was replaced as part of the prostheses.  Diagnostic Codes 5200, 5201, and 5203 for scapulohumeral articulation, limitation of motion of the arm, and impairment of the clavicle or scapula do not provide for ratings in excess of 50 percent.  There is also no indication that the disability would be equally well served by an amputation with suitable full arm prosthesis.

With regard to the DeLuca factors, the Board acknowledges the evidence of the Veteran's pain and functional limitations.  However, the record has consistently shown no additional loss of motion on repetition, and his pain and functional loss is explicitly considered in the maximum, 50 percent rating he has been awarded under DC 5051.  The Board finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit shoulder motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5202. 

The Board further finds the criteria for a compensable rating for the Veteran's scars are not met as the scars do not involve the head, face, or neck, are not of the requisite size for a compensable rating, are not painful or unstable, and have no disabling effects.  

The Board has considered the Veteran's reports of left hand and arm numbness made throughout the appeal.   However, he is already service-connected for neuropathy of the left ulnar nerve associated with his cervical spine disability, and there is no evidence of distinct manifestations that would warrant consideration of a separate rating.  See 38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  In this vein, the Board has also considered the Veteran's reports of pain, day and night, causing interference with both daily activities and nightly sleeping.  However, pain is squarely contemplated by his assigned 50 percent rating under DC 5051, and he is already being compensated for this symptom.

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's shoulder disability, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that already assigned herein.

The Board has considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, given that the Veteran is receiving a rating in excess of the maximum ratings based on limitation of motion of the shoulder, and higher ratings require prosthetic implantation or a loss of the head of the humerus, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59  as interpreted in Correia.

For all the foregoing reasons, the Board finds that while 100 percent rating is warranted from May 25, 2011 to May 25, 2012, the preponderance of the evidence is against a rating in excess of 50 percent surrounding his periods of temporary total evaluation.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than 50 percent outside of his temporary total ratings, the doctrine is not for application. 

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

The Veteran is service-connected for status-post total arthroplasty of the left shoulder (50 percent disabling), cervical spine intervertebral disc syndrome (20 percent disabling), neuropathy of the left ulnar nerve (10 percent disabling), tinnitus (10 percent disabling), bilateral hearing loss (noncompensable), and headaches (noncompensable).

He has been awarded a temporary total rating for his left shoulder disability from September 2, 2009 to October 31, 2010, and also, by way of this decision, from May 25, 2011 to May 25, 2012.  Thus, the matter of a TDIU during these periods of temporary total ratings is moot.  See Herlehy v. Principi, 15 Vet. App. 33   (2001).  As the Veteran did not have other service-connected disabilities rated at 60 percent or more for these time periods, the concerns of Bradley v. Peake, 22 Vet. App. 280 (2008) are not raised. 

The Veteran filed VA Form 21-8940, Application for Increased Compensation based on Unemployability, in 2011 and a subsequent rating decision and notice of disagreement ensued.  However, the Board finds that construing the underlying claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) would be of greater benefit to the Veteran as the underlying claim for a higher rating was filed in December 2009.
As of December 23, 2010, the Veteran's combined rating was 70 percent with one disability rated higher than 40 percent.  Thus, combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have been met since December 23, 2010.  Prior to that date, the Veteran's combined rating was less than 70 percent, excluding his period of a temporary total rating.  Even considering the exceptions set forth in 38 C.F.R. § 4.16, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) were not met prior to December 23, 2010.

Regardless, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  While the Board cannot award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director, Compensation Service, and there was no such referral here, the Board will consider whether a remand for such referral is warranted.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court held that the Board's denial of referring an extra-schedular rating in the first instance does not violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that the Board must consider and discuss whether the veteran would be prejudiced by its action in adjudicating merits of a claim when the merits had not been reached by the agency of original jurisdiction).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.")  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The record shows the Veteran was employed full-time for part of the appeal period, including until July 2015.  Indeed, at the May 2017 hearing, the Veteran testified that he left his job as a millwright in August 2015.  VA treatment records (found in Virtual VA) corroborate this.  A December 2011 record explicitly stated he was working full time as a project manager.  Other records, including from July 2014, December 2013, November 2013, April 2013, December 2012, June 2012, February 2012, and October 2011 discuss his employment.  A November 2015 record documented that the Veteran retired on July 31, 2015.  

The record shows the Veteran completed his education through 4 years of college.  He obtained an Associate's Degree in 1989, and Bachelor's Degree in 1994 in environmental management .  After military service, he worked building ferries, building torpedoes as a machinist, working on high-speed trains, and as a millwright and apprentice instructor.  See VA Form 21-8940; May 2017 Hearing Transcript.  

On VA examination in June 2009, the examiner found that the effect of the Veteran's left shoulder and cervical spine disabilities on his usual occupation included trouble with heavy lifting or turning the head.

On VA audiological examination in January 2011, the examiner found that the effect of the Veteran's hearing loss and tinnitus on his usual occupation included having to ask people to repeat themselves frequently.

On VA general examination in January 2011, the examiner found that the Veteran's headaches impacted work in that he required medication.  The examiner noted, however, that he could still work despite the headaches.  The examiner stated that the Veteran had lost a job due to his left shoulder surgery.  His cervical spine and left shoulder disabilities impacted both physical and sedentary activities because pain and weakness caused decreased concentration.

In September 2011, the Social Security Administration (SSA) awarded disability benefits from September 29, 2010 based on two diagnoses.  The primary diagnosis was "other and unspecified arthropathies," and the secondary diagnosis was degenerative, discogenic disorders of the back. 

On VA examination in November 2014, the examiner found that the left shoulder disability precluded physical labor work as a millwright.  He could not perform physical labor in this capacity due to his limitations in heavy lifting, carrying, grasping tools, holding equipment, and climbing up and down equipment.

At the May 2017 hearing, the Veteran testified that he had stopped working in August 2015 as a millwright because of his left shoulder disability.  He testified that the left shoulder disability also interfered with sedentary activities and driving.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  Initially, the record indicates Veteran maintained a substantially gainful occupation for portions of the appeal period, despite his service-connected disabilities.  There is no indication in the record that the Veteran's employment was marginal. Regardless however, while VA examiners found an impact of the disabilities on physical work, no VA examiner opined that he is unable to secure or follow all types of substantially gainful employment.  Particularly as the Veteran has a college degree, it does not appear that substantially gainful sedentary employment would be precluded, and no examiner made such a finding.  To the extent the January 2011 examiner indicated that the Veteran's concentration was affected by pain, the examiner did not find the Veteran could not secure or follow a substantially gainful occupation due to this.  The Board has considered the findings of the Social Security Administration, but as that determination was predicated on unspecified disabilities and a non-service connected back disorder, it is of low probative value.  The preponderance of this evidence simply does not support a finding of an inability to secure or follow substantially gainful employment due to service-connected disabilities.

The only evidence to the contrary of the VA examination reports is the admissible and believable lay evidence.  However, the VA examiners were medical professionals who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The examiners used their expertise in reviewing the facts of this case and did not determine that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As the examiners reached their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements and those of his family, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The above evidence reflects that the weight of the evidence is against a TDIU at any point in the appeal period as it indicates that the Veteran's service- connected disabilities did not produce unemployability.  On this record, the Board finds that no basis exists to award a TDIU since December 23, 2010, or refer the claim to the Director, Compensation Service, for extraschedular consideration for the period prior to December 23, 2010.  Bowling, 15 Vet. App. 1 (2001).  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 


ORDER

Entitlement to a total (100 percent) disability evaluation is granted for status-post arthroplasty of the left shoulder from May 25, 2011 to May 25, 2012; a rating in excess of 50 percent prior to this period and thereafter is denied.

A TDIU is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


